Citation Nr: 1500030	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-24 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of education benefits, to include the matter of whether the request for waiver was timely received.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from December 2005 to December 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Committee on Waivers and Compromises in St. Paul, Minnesota, which denied a waiver of recovery of overpayment of education benefits on the basis that a timely request for a waiver was not submitted. 

In this decision, the Board finds that the Veteran's request for a waiver was timely filed, leaving the issue of whether he is entitled to a waiver of recovery of overpayment of education benefits REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received an overpayment of education benefits in the amount of $10,081.09, including a Monthly Housing Allowance (MHA) overpayment in the amount of $4050.20, as set forth in an August 2011 letter. 

2.  Two notices, dated September 22, 2011, and addressed to the Veteran's address of record, advised him of the amount of his overpayments and his options for repayment.

3.  The record does not contain a copy of a "Notice of Rights and Obligations," which was purportedly enclosed with the September 22, 2011, notices, and which purportedly would have advised the Veteran of the steps to be taken in requesting a waiver.  The record does not contain any other document that contains information on filing a waiver of recovery overpayment of benefits.




CONCLUSION OF LAW

In resolving all doubt in the Veteran's favor, the request for a waiver of recovery of overpayment of education benefits was timely.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). 

As the Board is granting this appeal to the extent of whether the Veteran's request for a waiver was timely, the claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-368 (2001).

The record shows the Veteran received education benefits under the Post-9/11 GI Bill.  A notice dated July 14, 2011, indicated his entitlement to benefits for the period from January 24, 2011, through May 13, 2011.  However, VA was notified on July 19, 2011, that the Veteran's status as a student had been changed, effective February 4, 2011, for unsatisfactory attendance, conduct, or progress.  He was notified in an August 19, 2011, letter that an overpayment of benefits had resulted due to his reduction of credit hours.  

The August 19, 2011, letter advised the Veteran that he would soon receive detailed information about the amount of the debt, how to repay it, and his rights regarding it.  The record contains two notices dated September 22, 2011, that demand payment for the education and MHA benefits overpayment.  These notices both indicate that an accompanying document, entitled "Notice of Rights and Obligations," would provide information regarding disputing the debt and requesting a waiver, however, no copy of that document is located in his claims files.  Additionally, the Veteran alleges never having received these notices.

In February and March 2012, the Veteran's Congressman contacted VA regarding education benefits, as the Veteran was confused as to why he had not received his payments for autumn 2011 classes.  A letter dated March 16, 2012, informed the Veteran that his benefits for the autumn 2011 term had been used to off-set his overpayment debt.  The letter again advised that he would be sent detailed information on the amount, how to repay it, and his rights regarding it.  A second letter dated March 16, 2012, does not mention his overpayment at all.

The Veteran noted his disagreement regarding the debt, which was received by VA on April 2, 2012.  His request for a waiver was received by VA on April 21, 2012.  On April 27, 2012, his request for a waiver was denied because it was not received within 180 days of the September 2011 notices regarding the debt.

The threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed.  Under the applicable criteria, a request for waiver of an indebtedness (other than loan guaranty) shall only be considered: (1) if it is made within 2 years following the date of a notice of indebtedness issued by VA to the debtor on or before March 31, 1983, or (2) except as otherwise provided, if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor after April 1, 1983.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  Here, there is no dispute that the notice of indebtedness was issued after April 1, 1983; therefore, the 180 day limit applies.

The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963(b)(2).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  Id. 

Notices of overpayment are issued by VA's Debt Management Center in St. Paul, Minnesota, not by the RO.  Typically, they are issued within one month of the appellant's receipt of a letter from the RO notifying him that benefits were retroactively terminated or reduced, and that an overpayment in the account had been created. 

The Veteran has alleged that he never received the September 2011 notices, and did not know about the 180-day time period to submit a request for a waiver.  There is a presumption of regularity that VA properly discharges official duties by mailing a copies of notices and decisions to the last known address of the Veteran on the date the notice or decision was issued. Woods v. Gober, 14 Vet. App. 214, 220 (2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  To rebut this presumption, he must show VA's regular mailing practices were not regular or not followed. Woods, 14 Vet. App. at 220.  This requires additional evidence to corroborate the assertion that a document was not received, such as an address error by VA that was consequential to delivery.  Clarke v. Nicholson, 21 Vet. App. 130 (2007).  The Veteran has not shown that mailing practices were "not regular," and the address on the notices matches his address of record from that time.  

The Board does find, however, that it is very likely that the regular mailing practices were not followed.  38 C.F.R. § 3.102.  The record does not contain a copy of the "Notice of Rights and Obligations" that was purportedly attached to the September 2011 notices.  Thus, VA cannot substantiate that it was sent to the Veteran, or that he was ever apprised of his rights in this regard.  The Veteran's confusion as to the status of his debt and benefits was apparent in the communications that VA had with his Congressman, therefore the Board finds his statements that he did not receive the information he needed to be credible.  Rucker v. Brown, 10 Vet. App. 67 (1997).  None of the communications from VA regarding this debt contain this needed information.  Indeed, two notices sent on the same day in March 2012 contain conflicting information; one indicating newly received benefits would be used to repay the debt, while the other indicated that he would actually be receiving the benefits.  Further, the Veteran clearly made a good faith effort to exercise his rights, and his Notice of Disagreement, which was received within the 180-day period, contains much of the same information as his request for a waiver.  It is not clear from the record when he realized that a separate request for a waiver needed to be filed.

For the above reasons, and in resolving all doubt in the Veteran's favor, the Board finds that the May 2012 request for waiver was timely filed; and, to the limited extent of the timeliness of the request for a waiver, the appeal is granted. The merits of the waiver request will be further addressed in the Remand, below. 


ORDER

The appeal regarding the timeliness of the Veteran's request for a waiver of recovery of overpayment of education benefits is granted.


REMAND

As the Board has found that the Veteran's request for a waiver of overpayment was timely, the merits of the waiver request must be referred to the Committee on Waivers and Compromises for adjudication of the merits of the request.

Accordingly, the case is REMANDED for the following action:

Make arrangements to have the Committee on Waivers and Compromises adjudicate the Veteran's request for a waiver of recovery of overpayment of education benefits on the merits, as that request has been determined by the Board to be timely.  If the benefit sought on appeal is not granted, the Veteran must be provided a Supplemental Statement of the Case and an appropriate time period for response, after which the case is to be returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


